Mr. Justice Yantis delivered the opinion of the court: Plaintiff herein as County Treasurer of Lee County has filed his claim for Four Hundred Thirty-two Dollars ($432.00) for coroner’s fees heretofore advanced by that county for inquests and inquiries held in connection with the death of inmates of the Dixon State Hospital. The itemized list includes twenty-two cases where inquests were held at a charge of Sixteen Dollars ($16.00) each and sixteen “inquiries” at Five Dollars ($5.00) each over a period from July 1,1931 to July 1, 1933. Proper effort appears to have been made by the coroner to collect his fees from the estates of the deceased persons. A revised list or claim was later filed. In and by same it appears that the name of Dominick J. Brunett should not be included in the list of inquests and that the award now sought is restricted to the remaining twenty-one inquests included in the original claim. The claim as amended is a proper charge against the State, under the provisions of Sec. 26, Chap. 53 and Sec. 27 of Chap. 85 of the Ill. Bevised Statutes, and an award is therefore hereby made for twenty-one cases at Sixteen Dollars ($16.00) each or a total of Three Hundred Thirty-six Dollars ($336.00).